Election/Restrictions
Applicant’s election without traverse of a surgical device (Group I) in the reply filed on September 1, 2022 is acknowledged.

Drawings
The drawings are objected to because they fail to show:
The elongated opening 122 having an inside diameter that is less than the perimeter of the elongated opening on the surface of the ball as recited in claim 1.
The pin 130 coupled to the socket 110 as recited in claim 1, because they fail to show “the pin 130 [fit] into a corresponding recess in the socket 110” as described at paragraph 0037.
The fitting 150 comprising a fourth longitudinal axis, wherein the fitting is configured to rotate about the fourth longitudinal axis of the fitting as recited in claims 11 & 14.
The fitting 150 is a surgical drill bit or surgical screw driver as recited in claim 13.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at page 15, line 14 includes nonsensical term “socket 1 110”

Claim Rejections - 35 USC § 112
Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11 & 14 recite the limitation, “the fitting comprising a fourth longitudinal axis, wherein the fitting is configured to rotate about the fourth longitudinal axis of the fitting.”   No such fourth longitudinal axis is disclosed.  As such, no working example is present and it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 1, 7-12 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charle, FR 638.716.  Charle shows a  surgical device, comprising: 
a socket (1) having a housing (1) and an aperture (6, 22) within the housing, the socket configured to receive a ball (19) and a pin (3) at least partially in the aperture;
a drive shaft (20) extending in a longitudinal direction; 
the ball coupled to (integral with) the drive shaft and disposed at least partially in the socket and configured to rotate within the socket, the ball comprising an elongated opening (21) extending through the ball, the elongated opening including an aperture through the ball and having an inside diameter that is less than the perimeter of the elongated opening on the surface of the ball (see Figs. 1 & 7), the perimeter of the elongated opening extending in a longitudinal direction that is aligned with the longitudinal direction of the drive shaft (se Fig. 1); and 
the pin coupled to the socket and disposed at least partially in the socket, the pin comprising a first longitudinal axis (the axis of pin 3) and extending through the elongated opening of the ball between opposite sides of the socket; 
wherein the ball is configured to partially rotate about the first longitudinal axis of the pin, and partially rotate, about a second axis perpendicular to the first longitudinal axis of the pin, in a plane aligned with the elongated opening,
wherein Fig. 1 shows the elongated opening has a width and a length, and the width is equal to or greater than the diameter of the pin,
wherein Figs. 1 & 7 shows wherein the elongated opening extends from a first surface of the ball to a second surface of the ball opposite the first surface,
wherein a quick connect fitting (2) coupled to the socket, the fitting comprising a fourth longitudinal axis, wherein the fitting is configured to rotate about the fourth longitudinal axis of the fitting.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salyer, US 5,236,289.  Salyer discloses a surgical drill (see title), comprising: 
a socket (14) having a housing (36) and an aperture (42) within the housing, the socket configured to receive a ball (16) and a pin (38) at least partially in the aperture; 
a drive shaft (18) extending in a longitudinal direction; 
the ball integrally coupled to the drive shaft and disposed at least partially in the socket and configured to rotate within the socket, the ball comprising an elongated opening (26) extending through the ball, the elongated opening including an aperture (28) through the ball and having an inside diameter that is less (see “smaller” at col. 3, line 21) than the perimeter of the elongated opening on the surface of the ball, the perimeter of the elongated opening extending in a longitudinal direction that is aligned with the longitudinal direction of the drive shaft; and 
the pin coupled to the socket and disposed at least partially in the socket, the pin comprising a first longitudinal axis and extending through the elongated opening of the ball between opposite sides of the socket; wherein the ball is configured to partially rotate about the first longitudinal axis of the pin (see Fig. 2), and partially rotate, about a second axis perpendicular to the first longitudinal axis of the pin, in a plane aligned with the elongated opening (see Fig. 3),
wherein a spring (60) coupled to the socket contacts a surface of the ball to exert a force on the ball in at least one direction (col. 4, lines 41-44),
wherein Figs. 12 & 3 show the elongated opening has a width and a length, and the width is equal to or greater than the diameter of the pin,
wherein Fig. 1 shows the elongated opening extends from a first surface of the ball to a second surface of the ball opposite the first surface,
wherein the drive shaft defines a third longitudinal axis (22) and the ball is rotatable about the third longitudinal axis,
wherein Figs. 2 & 3 show the third longitudinal axis of the drive shaft is perpendicular to a plane defined by the first longitudinal axis of the pin and the second axis,
wherein  a fitting (40, 46) coupled to the socket, the fitting comprising a fourth longitudinal axis (44), wherein the fitting is configured to rotate about the fourth longitudinal axis of the fitting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai and Mcclymont disclose devices like that of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679